DETAILED ACTION
	The receipt is acknowledged of applicants’ IDS filed 06/02/2021, and election filed 02/04/2022.

Claims 1-19 and 21-23 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I, claims 1-19, in the reply filed on 02/04/2022 is acknowledged. The examiner apologize for the unintentional typographical error listing claims 1-19 and 25 as Group I, only 23 claims are pending. 

Claims 21-23, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/04/2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No. 16/979,572 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is claimed in the referenced copending application and would be covered by any patent granted on the copending applications since the referenced copending applications and the instant application are claiming common subject matter as follows: transdermal device comprising backing layer, drug containing layer, and skin contact adhesive layer comprising silicone acrylic hybrid polymer. The skin contact adhesive layer comprising silicone acrylic hybrid polymer is claimed by claims 20 and 21 of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/979,575 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/979,577 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is claimed in the referenced copending application and would be covered by any patent granted on the copending applications since the referenced copending applications and the instant application are claiming common subject matter as follows: transdermal device comprising backing layer, drug containing layer, and skin contact adhesive layer comprising silicone acrylic hybrid polymer. The skin contact adhesive layer comprising silicone acrylic hybrid polymer is claimed by claim 8 of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

It is noted that numerous patents and copending applications of Applicants encompass the same or similar subject matter of the instant application. Applicant should review all subject matter which are same or similar and amend the claims or submit terminal disclaimers for each and every one considered to contain similar subject matter.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wauer et al. (US 20105/0306093, currently cited on PTO 892), Liu et al. (WO ‘2010/124187, IDS filed 06/02/2021), Evans et al. (WO 2016/130408, IDS filed 06/02/2021), Loubert et al. (EP 2599847, IDS filed 06/02/2021).

Applicant Claims 
Claim 1 is directed to a transdermal therapeutic system for the transdermal administration of an active agent comprising an active agent-containing layer structure,
 	the active agent-containing layer structure comprising:
A)     a backing layer;
B)     an active agent-containing layer comprising a therapeutically effective amount of the
         active agent; and
C)     a skin contact layer comprising at least one silicone acrylic hybrid polymer.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Wauer teaches transdermal therapeutic system comprising a buprenorphine-containing self-adhesive layer structure comprising A) a buprenorphine-impermeable backing layer, and B) a buprenorphine-containing matrix layer on said buprenorphine-impermeable backing layer, the matrix layer comprising buprenorphine, and C) a skin contact layer on said buprenorphine-containing matrix layer comprising a polymer-based pressure-sensitive adhesive (abstract; ¶¶ 0006-0036). The buprenorphine containing matrix further comprises agents increase the solubility of drug or inhibit drug crystallization in the transdermal composition, such as polyvinylpyrrolidone, vinyl acetate/vinylpyrrolidone copolymer (¶ 0117). The polymer base is preferably polysiloxane or polyacrylate forming about more than 75% of the polymer in the matrix (¶¶ 0055, 0105, 0135). The same adhesive used for the drug containing layer can be also used for the skin contact layer (¶ 0108). The buprenorphine-containing matrix layer comprising 4-20% of the drug (¶ 0104). The buprenorphine-containing matrix layer may be coated at dry weight between 40-80 g/m2 (¶ 0121). The skin contact layer may be coated at dry weight between 10-40 g/m2 (¶ 0123). The drug containing layer comprises 1-10% additional agents (¶ 0116).

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Wauer teaches TTS comprising skin contact adhesive layer that is made from the same adhesive as the drug containing layer, the reference however does not 
	 Lui teaches transdermal therapeutic system comprising silicone acrylic hybrid adhesive that is suitable for drug containing layer and skin contact application that is non-irritating, and easy to apply and easy to remove (abstract; ¶ 0057; claims 30 and 31). The silicone acrylic hybrid adhesive exhibits the advantages of both acrylate based adhesive and silicone based adhesive without their inherent disadvantages (¶ 0012). The silicone acrylic hybrid adhesive comprises silicone adhesive, e.g. silicone resin or silicone polymer (¶¶ 0013-0018, 0027, 0028). The reference teaches the silicone acrylic hybrid adhesive comprises greater than 40% silicone polymer and less than 60% acrylic polymer (¶ 0019). The reference teaches the silicone acrylic hybrid adhesive adhesively adheres to the skin and comprising backing layer (¶ 0019). The hybrid polymer produced by reacting silicone polymer, acrylic polymer and catalyst (¶¶ 0025, 0044). The hybrid polymer further comprises non-hybrid polymer, e.g. acrylate, polysiloxane, polyisobutylene, styrene-isoprene-styrene copolymers, etc. (¶ 0052). 
Evans teaches silicone acrylic hybrid adhesive composition used in transdermal drug delivery devices to deliver active agent to the skin of subject. The silicone acrylic hybrid composition provides numerous advantages for the transdermal drug delivery devices. For example, selective control of desired wear properties, affecting the drug solubility and thereby prevent drug crystallization within a transdermal device or patch, affecting the drug solubility and the location where the drug compartmentalizes within the dried film of the transdermal device, and aiding in controlling the elution rates of drug(s) from the transdermal device (¶¶ 0052, 0055). The silicone acrylic hybrid oC of less than 0.1e9 Poise (table 3 at page 25). The reference teaches transdermal device comprising drug containing layer and backing layer (¶ 0052). The drug containing layer further comprises additional agents. e.g. permeation enhancer (¶ 0058).   
	Loubert teaches silicone acrylate hybrid composition for transdermal drug delivery that has the advantages of both silicone and acrylate pressure sensitive adhesives. The composition is stable adhesive and resists phase separation. In transdermal drug delivery system applications, the balance of silicone to acrylic can be selectively used to control solubility of an active agent in the pressure sensitive adhesive, i.e., the hybrid composition, to optimize the rate at which the active agent is released from the system and also the total amount of the active agent that is ultimately released. The silicone acrylic hybrid adhesive prepared by polymerizing an ethylenically unsaturated acrylate monomer and a silicon-containing pressure sensitive adhesive composition comprising acrylate or methacrylate functionality in the presence of an initiator (abstract; ¶¶ 0013-0015, 0056). The silicone containing pressure sensitive adhesive is present in amount of 5-95% of hybrid composition (¶¶ 0019, 0053). The silicone containing pressure sensitive can be silicone resin, silicone polymer and silicone containing capping agent that provides acrylate or methacrylate functionality (¶ 0021; claims). The ethylenically unsaturated monomer can be any monomer having at 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide transdermal device comprising 
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use silicone acrylic hybrid polymer taught by Evans and Loubert in the skin contact layer because Evans teaches silicone acrylic hybrid composition provides advantages of selective control of desired wear properties, and because Loubert teaches silicone acrylate hybrid composition is stable and has the advantages of both silicone and acrylate pressure sensitive adhesives and resists phase separation. One would reasonably expect formulating transdermal device comprising drug containing skin contact adhesive layer  comprising silicone acrylic hybrid adhesive polymer wherein the adhesive can selectively control of desired wear properties, stable, and resists phase separation.

Regarding claim 2 that the drug containing layer is a matrix, this is taught by Wauer, Evans and Loubert.
Regarding the amount of the hybrid polymer in the skin contact adhesive of 30-100% as claimed by claim 3, it is noted that the claim recited up to 100%, and the combination of the cited reference teaches replacing the adhesive of the skin contact layer of Wauer with the silicone acrylic hybrid adhesive of Evans or Loubert, and Wauer teaches the skin contact layer is formed of polyacrylate adhesive, and does not teach other ingredients in this layer, i.e. comprises 100% adhesive polymer that will be replaced by the hybrid polymer. 
Regarding claim 4 that the silicone acrylic hybrid polymer contains a continuous, silicone external phase and a discontinuous, acrylic internal phase, or contains a continuous, acrylic external phase and a discontinuous, silicone internal phase, this is taught by Evans. 
Regarding claim 5 that the silicone acrylic hybrid polymer is a silicone acrylic hybrid pressure- sensitive adhesive having a weight ratio of silicone to acrylate of from 5:95 to 95:5, Liu, Evans and Loubert all teach silicone acrylic hybrid pressure-sensitive adhesive. Further, Liu teaches more than 40% silicone adhesive and less than 60% acrylic adhesive, and both Evans and Loubert teach amount of each of silicone adhesive and acrylate in the hybrid polymer is 5:95 to 95:5. The amounts taught by references form the claimed ratio.
 Regarding claim 6 that the silicone acrylic hybrid pressure-sensitive adhesive is a silicone acrylic hybrid pressure-sensitive adhesive having a solution viscosity at 25°C oC of less than 0.1e9 Poise. Further, Liu and Loubert teach silicone acrylic hybrid adhesive having the same claimed silicone and acrylic in the claimed amounts, and produced by the same method applicants used, i.e. using initiator. Therefore, it is expected that silicone acrylic hybrid adhesive taught by Liu and Loubert to have the claimed properties claimed by claim 6.   
Regarding claim 7 that the silicone acrylic hybrid polymer is a silicone acrylic hybrid pressure-sensitive adhesive comprising the reaction product of (a) a silicon-containing pressure-sensitive adhesive composition comprising acrylate or methacrylate functionality; (b) an ethylenically unsaturated monomer; and (c) an initiator, Liu, Evans and Loubert teach the claimed product and method.
Regarding claim 7 that silicon-containing pressure-sensitive adhesive composition comprising acrylate or methacrylate functionality is the condensation reaction product of a silicone resin; a silicone polymer and (a3) a silicon-containing capping agent comprising acrylate or methacrylate functionality, this is taught by both Evans and Loubert.
Regarding claim 8 that the ethylenically unsaturated monomer is selected from the group consisting of aliphatic acrylates, aliphatic methacrylates, cycloaliphatic acrylates, cycloaliphatic methacrylates, and combinations thereof, further wherein each ethylenically unsaturated monomer comprises an alkyl radical, this is taught by both 
Regarding claim 9 that the silicone acrylic hybrid polymer comprises a reaction product of a silicone polymer, a silicone resin and an acrylic polymer, and wherein the acrylic polymer is covalently self- crosslinked and covalently bound to the silicone polymer, and/or the silicone resin, or both, this is taught by both Evans and Loubert.
Regarding claim 10 that the transdermal therapeutic system further comprises at least one non-hybrid pressure- sensitive adhesive based on polysiloxanes, polyisobutylenes, styrene-isoprene-styrene block copolymers, acrylates, or mixtures thereof, this is taught by Liu, Evans and Loubert.
Regarding claim 11 that the active agent-containing layer from about 20% to about 98% of the non-hybrid polymer by weight, Wauer teaches the drug containing layer comprises up to 75% polysiloxane.
Regarding claim 12 that the skin contact layer further comprises at least one non-hybrid polymer, this is implied by the combined teachings of the cited references.
Regarding claim 13 that the active agent-containing layer contains from 2% to 40% of the active agent, based on the weight of the active agent-containing layer, Wauer teaches 4-20% that falls within the claimed amount, and both Evans and Loubert teach 1-30% that overlaps with the claimed amount. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding claim 14 that the area weight of the active agent-containing layer area weight ranges from 20 to 160 g/m2, and the area weight of the skin contact layer area weight ranges from 5 to 150 g/m2, Wauer teaches area weight of the active agent-2, and the area weight of the skin contact layer area weight ranges from 10-40 g/m2. Both ranges falls within the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
 Regarding claim 17 that the active agent-containing layer further comprises an auxiliary polymer in amount from about 0.5% to about 30% based on the total weight of the active agent-containing layer, Wauer teaches additional agents in amount of 1-10%.
Regarding auxiliary polymers claimed by claim 18, Wauer teaches polyvinyl-pyrrolidones, vinylpyrrolidone-vinyl acetate copolymers claimed by the claim.
Regarding claim 17 that the active agent-containing layer provides a tack of from 0.6 N to 8.0 N, Evans and Loubert teach silicone acrylic hybrid polymer identical to instantly claimed polymer, and it is expected to have the claimed tack since materials and their properties are inseparable.
Regarding claim 18 that the transdermal therapeutic system provides a permeation rate of the active agent measured in a Franz diffusion cell, when a phosphate buffer solution pH 5.5 with 0.1% saline azide is used at a temperature of 32 + 1°C, that does not decrease by more than 19% point over about the last two-thirds of the administration period, the combination of the cited references teaches the instantly claimed transdermal device comprising the same ingredients of the each layer in the claimed amounts, and it is expected to provide the claimed results when tested under the same conditions. Measuring the permeation rate of the active agent in a Franz diffusion cell is taught by Wauer. The measuring method and apparatus used by claim 18 do not constitute part of the claimed device.

Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Claims 1-14, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hille et al. (US 2010//0119585, currently cited on PTO 892), Liu et al. (WO ‘2010/124187, IDS filed 06/02/2021), Evans et al. (WO 2016/130408, IDS filed 06/02/2021), Loubert et al. (EP 2599847, IDS filed 06/02/2021).

Applicant Claims 
Claim 1 is directed to a transdermal therapeutic system for the transdermal administration of an active agent comprising an active agent-containing layer structure,
 	the active agent-containing layer structure comprising:
A)     a backing layer;
B)     an active agent-containing layer comprising a therapeutically effective amount of the
         active agent; and
C)     a skin contact layer comprising at least one silicone acrylic hybrid polymer.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Hille teaches transdermal therapeutic system (TTS) comprising a backing layer, a drug containing layer and skin contact adhesive layer. The drug containing layer is a matrix layer comprising buprenorphine, carboxylic acid and pressure sensitive adhesive. The drug is dissolved in the carboxylic acid forming  solution and the solution is 2 (table 1), and coating weight of the skin contact layer of 15-30 g/m2 (¶ 0019).

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Hille teaches TTS comprising skin contact layer, the reference however does not teach the skin contact adhesive comprising silicone acrylic hybrid of as instantly claimed by claim 1.
	 The teachings of Liu, Evans and Loubert are previously discussed in this office action.  

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide transdermal device comprising backing layer, drug containing layer comprising silicone adhesive polymer, and skin contact adhesive layer as taught by Hille, and use silicone acrylic hybrid adhesive polymer taught by Liu in both the drug containing layer and skin contact layer. One would have been motivated to do so because Liu teaches silicone acrylic hybrid adhesive can be used in drug containing layer as well as skin contact layer and it is 
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use silicone acrylic hybrid polymer taught by Evans and Loubert in the skin contact layer because Evans teaches silicone acrylic hybrid composition provides advantages of selective control of desired wear properties, and because Loubert teaches silicone acrylate hybrid composition is stable and has the advantages of both silicone and acrylate pressure sensitive adhesives and resists phase separation. One would reasonably expect formulating transdermal device comprising drug containing skin contact adhesive layer  comprising silicone acrylic hybrid adhesive polymer wherein the adhesive can selectively control of desired wear properties, stable, and resists phase separation.
All the limitations of claim 1 are taught by combination of the cited references.
Regarding claim 2 that the drug containing layer is a matrix, this is taught by Hille, Evans and Loubert.
Regarding the amount of the hybrid polymer in the skin contact adhesive as claimed by claim 3, it is noted that the claim recited up to 100%, and the combination of 
Regarding claim 4 that the silicone acrylic hybrid polymer contains a continuous, silicone external phase and a discontinuous, acrylic internal phase, or contains a continuous, acrylic external phase and a discontinuous, silicone internal phase, this is taught by Evans. 
Regarding claim 5 that the silicone acrylic hybrid polymer is a silicone acrylic hybrid pressure- sensitive adhesive having a weight ratio of silicone to acrylate of from 5:95 to 95:5, Liu, Evans and Loubert all teach silicone acrylic hybrid pressure-sensitive adhesive. Further, Liu teaches more than 40% silicone adhesive and less than 60% acrylic adhesive, and both Evans and Loubert teach amount of each of silicone adhesive and acrylate in the hybrid polymer is 5:95 to 95:5. The amounts taught by references form the claimed ratio.
 Regarding claim 6 that the silicone acrylic hybrid pressure-sensitive adhesive is a silicone acrylic hybrid pressure-sensitive adhesive having a solution viscosity at 25°C and about 50% solids content in ethyl acetate of more than about 400 cP, a silicone acrylic hybrid pressure-sensitive adhesive having a complex viscosity at 0.1 rad/s at 30°C of less than about 1.0e9 Poise, or a combination thereof, Evans teaches Viscosity of silicone acrylate hybrid adhesive polymerized in ethyl acetate is from 1368-2832 cP, and viscosity at 0.1 rad/sec at 30oC of less than 0.1e9 Poise. Further, Liu and Loubert 
Regarding claim 7 that the silicone acrylic hybrid polymer is a silicone acrylic hybrid pressure-sensitive adhesive comprising the reaction product of (a) a silicon-containing pressure-sensitive adhesive composition comprising acrylate or methacrylate functionality; (b) an ethylenically unsaturated monomer; and (c) an initiator, Liu, Evans and Loubert teach the claimed product and method.
Regarding claim 7 that silicon-containing pressure-sensitive adhesive composition comprising acrylate or methacrylate functionality is the condensation reaction product of a silicone resin; a silicone polymer and (a3) a silicon-containing capping agent comprising acrylate or methacrylate functionality, this is taught by both Evans and Loubert.
Regarding claim 8 that the ethylenically unsaturated monomer is selected from the group consisting of aliphatic acrylates, aliphatic methacrylates, cycloaliphatic acrylates, cycloaliphatic methacrylates, and combinations thereof, further wherein each ethylenically unsaturated monomer comprises an alkyl radical, this is taught by both Evans and Loubert.
Regarding claim 9 that the silicone acrylic hybrid polymer comprises a reaction product of a silicone polymer, a silicone resin and an acrylic polymer, and wherein the acrylic polymer is covalently self- crosslinked and covalently bound to the silicone polymer, and/or the silicone resin, or both, this is taught by both Evans and Loubert.

Regarding claim 11 that the active agent-containing layer contains from about 20% to about 98% of the non-hybrid polymer by weight, Hille teaches the drug containing layer comprises up to 40% polysiloxane.
Regarding claim 12 that the skin contact layer further comprises at least one non-hybrid polymer, this is implied by the combined teachings of the cited references.
Regarding claim 13 that the active agent-containing layer contains from 2% to 40% of the active agent, based on the weight of the active agent-containing layer, Hille teaches 7-9% that falls within the claimed amount, and both Evans and Loubert teach 1-30% that overlaps with the claimed amount. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding claim 14 that the area weight of the active agent-containing layer area weight ranges from 20 to 160 g/m2, and the area weight of the skin contact layer area weight ranges from 5 to 150 g/m2, Hille teaches area weight of the active agent-containing layer area weight ranges from 55-80 g/m2, and the area weight of the skin contact layer area weight ranges from 15-30 g/m2. Both ranges falls within the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
 Regarding claim 17 that the active agent-containing layer provides a tack of from 
Regarding claim 18 that the transdermal therapeutic system provides a permeation rate of the active agent measured in a Franz diffusion cell, when a phosphate buffer solution pH 5.5 with 0.1% saline azide is used at a temperature of 32 + 1°C, that does not decrease by more than 19% point over about the last two-thirds of the administration period, the combination of the cited references teaches the instantly claimed transdermal device comprising the same ingredients of the each layer in the claimed amounts, and it is expected to provide the claimed results when tested under the same conditions. The measuring method and apparatus used by claim 18 do not constitute part of the claimed device.
	Regarding claim 19 that the active agent is buprenorphine or rivastigmine, Hille and Loubert both teach buprenorphine.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hille, Liu, Evans, and Loubert as applied to claims 1-14 above, and further in view of Reder et al. (US 2006/0216340, currently cited on PTO 892).

Applicant Claims 
Claim 15 recites 0.5-30%  auxiliary agent in the drug containing layer, and 16 recites some of the auxiliary agents. 

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The combined teachings of Evans, Loubert and Hille are previously discussed in this office action.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Liu, Evans and Loubert teach additional agents, e.g. permeation enhancers, in the drug containing layer, the references do not explicitly teach their amount as claimed by claim 15 or the specific agents claimed by claim 16.
Reder teaches transdermal device to deliver buprenorphine comprising polymer matrix containing the drug, polymer and resorption promoting agents including polyvinyl pyrrolidone (PVP) in amount up to 10%  (¶¶ 0104, 0105, 0119, 0134, claims 68 and 69).
  
Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide a transdermal drug 
Regarding the claimed of the auxiliary agent of 0.5-30% as claimed by claim 17, Reder teaches 0-10% that overlaps with the claimed amount. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at before the effective filing date of the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISIS A GHALI/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        /I.G./